DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 10/08/2020. Claims 1-5 are presently pending and are presented for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a brake device configured to” in claim 1, “a drive force generating device configured to”, in claim 1, “control unit” in claims 1-5, and a “rear direction monitoring sensor configured to”, in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably
convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the
inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, the claim element “a brake device” is a limitation that invokes 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to
disclose the corresponding structure, material, or acts for the claimed function. Examiner is
unable to find the corresponding structure in the Specification because the sections of Applicant's
Specification that discuss these elements do not include the corresponding structure (See at least,
¶30, for “a brake device” of the Applicant's Specification).
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the
invention.
As to Claim 1, the claim element “a brake device” invokes 35 U.S.C. 112(f) or pre
AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the
corresponding structure, material, or acts for the claimed function. Examiner is unable to find the
corresponding structure in the Specification because the sections of Applicant's Specification that
discuss these elements do not include the corresponding structure (See at least, ¶30, for “a brake device” of the Applicant's Specification). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Hattori et al., US-20170015315-A1, and in view of Hayasaka, US-20060069509-A1, hereinafter referred to as Hattori and Hayasaka.
As per claim 1
Hattori discloses [a] driving assistance apparatus comprising (a vehicle movement state determination device – Hattori ¶9): 
a brake device configured to generate brake force applied to a host vehicle; a drive force generating device configured to generate a drive force applied to said host vehicle (In the LKA control performed in step S4000, the brake control takes priority in the range of the VSC control. Specifically, the brake control is performed by determining the target yaw rate, The power management ECU 11 is an ECU which controls a drive assembly such as an engine or a motor mounted on the vehicle. - Hattori Figs 1 & 2 & 26 & 29 + ¶137 & ¶59); and 
a control unit configured to (The brake ECU 5 operates the brake when the DSS computer 1 performs a PCS control or a VSC control as the DSS function. - Hattori Figs 1 & 2 & 26 & 29 + ¶56): 
perform a lane departure suppression control so as to prevent said host vehicle from departing from a traveling lane, by at least one of giving an alert to a driver of said host vehicle and executing a steering control, when said host vehicle is determined to be about to depart from said traveling lane (The power steering ECU 12 operates the steering assembly or the drive assembly when the DSS computer 1 performs the LKA control or the VSC control as the DSS function in corporation with the brake ECU 5 or the power management ECU 11. , and can perform an operation of generating an alarm for a driver - Hattori Figs 1 & 2 & 26 & 29 + ¶59 & ¶53); 
obtain a collision indicative value indicative of an impact caused by a collision of said host vehicle with an object (Here, a collision occurrence signal which is generated in response to a detection result of the airbag acceleration sensor 7 (the acceleration sensor) serving as the collision detection sensor is input to the airbag ECU 6. - Hattori Figs 1 & 2 & 26 & 29 + ¶57);
perform a secondary collision damage mitigation control to let brake device generate said brake force or impose an limitation on said drive force generated by said drive force generating device, containing a duration in which said lane departure suppression control is performed (to stably maintain the vehicle position or the vehicle posture after a primary collision for reducing the secondary collision damage, As illustrated in FIG. 26, the DSS computer 1 performs a post-collision safety traveling control by performing a safety traveling control after the primary collision so that the secondary collision damage becomes minimal (step S4000). In step S4000, the DSS computer 1 performs the movement control of the own vehicle by performing the LKA control or the VSC control as the safety traveling control based on the yaw rate determined by the yaw rate determination unit 1b using the process in the event of the collision (for example, any one of the processes of step S0103, step S0110, and step S0102 illustrated in FIG. 17) illustrated in FIG. 17. In the LKA control performed in step S4000, the brake control takes priority in the range of the VSC control. Specifically, the brake control is performed by determining the target yaw rate as the limitation where the gripping force does not disappear in response to the driver's steering amount in the friction circle (in which the gripping force of the tire is distributed to the front and rear braking/driving forces and the left and right rotation forces). - Hattori Figs 1 & 2 & 26 & 29 + ¶4 & ¶137).
Hattori does not disclose determine that a low impact collision that does not cause an air bag of said vehicle to be inflated has occurred when said collision indicative value exceeds a threshold; and 
if said low impact collision is determined to have occurred in a period.
However, Hayasaka teaches determine that a low impact collision that does not cause an air bag of said vehicle to be inflated has occurred when said collision indicative value exceeds a threshold (In step S104, the collision determining threshold value Goff (for example, indicated by the dotted line Goff shown in FIG. 5) that specifies whether an operation of the airbag apparatus and the seatbelt pretensioner is to be allowed or not allowed when a collision of a predetermined size is not measured by the front crash sensor 11, and the respective collision determining threshold values A/B1 and A/B2 (for example, indicated by the solid line A/B1 and the bold solid line A/B2 shown in FIG. 5) that, in accordance with each stage, specify whether a rapid operation in multiple stages (for example, a rapid operation in two stages) of the airbag apparatus is to be allowed or not allowed irrespective of the result of the measurement by the front crash sensor 11 are selected as collision determining threshold values on an S-V map (i.e., S-V Map threshold values), and the routine moves to step S106 – Hayasaka Figs 5 & 6 + ¶115); and 
if said low impact collision is determined to have occurred in a period (In step S104, the collision determining threshold value Goff (for example, indicated by the dotted line Goff shown in FIG. 5) that specifies whether an operation of the airbag apparatus and the seatbelt pretensioner is to be allowed or not allowed when a collision of a predetermined size is not measured by the front crash sensor 11, and the respective collision determining threshold values A/B1 and A/B2 – Hayasaka Figs 5 & 6 + ¶115).
Hattori discloses a lane keeping assistance (LKA) system that continues to maintain LKA even post a first collision and that controls the braking forces to minimize the impact of that second collision by detecting and comparing target yaw rates affecting the acceleration of the vehicle and passengers. Hayasaka teaches a collision determining apparatus that determines the magnitude of the impacts to calculate whether to deploy the airbags, in the case of both first and secondary collisions, by detecting and comparing the longitudinal and transverse accelerations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hattori, a lane keeping assistance (LKA) system that continues to maintain LKA even post a first collision and that controls the braking forces to minimize the impact of that second collision by detecting and comparing target yaw rates affecting the acceleration of the vehicle and passengers with a collision determining apparatus that determines the magnitude of the impacts to calculate whether to deploy the airbags, in the case of both first and secondary collisions, by detecting and comparing the longitudinal and transverse accelerations, as taught by Hayasaka, to more appropriately operate an occupant protection apparatus, see Hayasaka ¶32.
As per claim 2
Hattori further discloses wherein, 
said control unit is configured to perform said secondary collision damage mitigation control, while said lane departure suppression control is being performed (to stably maintain the vehicle position or the vehicle posture after a primary collision for reducing the secondary collision damage, As illustrated in FIG. 26, the DSS computer 1 performs a post-collision safety traveling control by performing a safety traveling control after the primary collision so that the secondary collision damage becomes minimal (step S4000). In step S4000, the DSS computer 1 performs the movement control of the own vehicle by performing the LKA control or the VSC control as the safety traveling control based on the yaw rate determined by the yaw rate determination unit 1b using the process in the event of the collision (for example, any one of the processes of step S0103, step S0110, and step S0102 illustrated in FIG. 17) illustrated in FIG. 17. In the LKA control performed in step S4000, the brake control takes priority in the range of the VSC control. Specifically, the brake control is performed by determining the target yaw rate as the limitation where the gripping force does not disappear in response to the driver's steering amount in the friction circle (in which the gripping force of the tire is distributed to the front and rear braking/driving forces and the left and right rotation forces). - Hattori Figs 1 & 2 & 26 & 29 + ¶4 & ¶137).
Hattori does not disclose when said low impact collision is determined to have occurred.
However, Hayasaka teaches when said low impact collision is determined to have occurred (wherein the second collision determining threshold value setting device which sets the collision determining threshold value based on the acceleration which is measured by the second acceleration measuring device, In step S104, the collision determining threshold value Goff (for example, indicated by the dotted line Goff shown in FIG. 5) that specifies whether an operation of the airbag apparatus and the seatbelt pretensioner is to be allowed or not allowed when a collision of a predetermined size is not measured by the front crash sensor 11, and the respective collision determining threshold values A/B1 and A/B2 – Hayasaka Figs 5 & 6 + ¶27 & ¶115).
Hattori discloses a lane keeping assistance (LKA) system that continues to maintain LKA even post a first collision and that controls the braking forces to minimize the impact of that second collision by detecting and comparing target yaw rates affecting the acceleration of the vehicle and passengers. Hayasaka teaches a collision determining apparatus that determines the magnitude of the impacts to calculate whether to deploy the airbags, in the case of both first and secondary collisions, by detecting and comparing the longitudinal and transverse accelerations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hattori, a lane keeping assistance (LKA) system that continues to maintain LKA even post a first collision and that controls the braking forces to minimize the impact of that second collision by detecting and comparing target yaw rates affecting the acceleration of the vehicle and passengers with a collision determining apparatus that determines the magnitude of the impacts to calculate whether to deploy the airbags, in the case of both first and secondary collisions, by detecting and comparing the longitudinal and transverse accelerations, as taught by Hayasaka, to more appropriately operate an occupant protection apparatus, see Hayasaka ¶32.
As per claim 3
Hattori further discloses wherein, 
said control unit is configured to perform said secondary collision damage mitigation control, at which said lane departure suppression control is finished (to stably maintain the vehicle position or the vehicle posture after a primary collision for reducing the secondary collision damage, As illustrated in FIG. 26, the DSS computer 1 performs a post-collision safety traveling control by performing a safety traveling control after the primary collision so that the secondary collision damage becomes minimal (step S4000). In step S4000, the DSS computer 1 performs the movement control of the own vehicle by performing the LKA control or the VSC control as the safety traveling control based on the yaw rate determined by the yaw rate determination unit 1b using the process in the event of the collision (for example, any one of the processes of step S0103, step S0110, and step S0102 illustrated in FIG. 17) illustrated in FIG. 17. In the LKA control performed in step S4000, the brake control takes priority in the range of the VSC control. Specifically, the brake control is performed by determining the target yaw rate as the limitation where the gripping force does not disappear in response to the driver's steering amount in the friction circle (in which the gripping force of the tire is distributed to the front and rear braking/driving forces and the left and right rotation forces). - Hattori Figs 1 & 2 & 26 & 29 + ¶4 & ¶137).
Hattori does not disclose when said low impact collision is determined to have occurred in a period from an end time point, to a time point at which a first set time elapses from said end time point.
However, Hayasaka teaches when said low impact collision is determined to have occurred in a period from an end time point, to a time point at which a first set time elapses from said end time point (In step S104, the collision determining threshold value Goff (for example, indicated by the dotted line Goff shown in FIG. 5) that specifies whether an operation of the airbag apparatus and the seatbelt pretensioner is to be allowed or not allowed when a collision of a predetermined size is not measured by the front crash sensor 11, and the respective collision determining threshold values A/B1 and A/B2, wherein the second collision determining threshold value setting device which sets the collision determining threshold value based on the acceleration which is measured by the second acceleration measuring device, first acceleration measuring device; a change in movement speed calculating device which calculates a change in movement speed of the occupant based on the acceleration which is measured by the first acceleration measuring device; a first collision determining threshold value setting device which sets a collision determining threshold value for a correlation between the amount of movement of the occupant and the change in movement speed of the occupant, The acceleration sensor 21 outputs acceleration signals G at a voltage level that matches the size of acceleration (or deceleration) acting, for example, in a longitudinal direction or transverse direction of a vehicle – Hayasaka Figs 5 & 6 + ¶115 & ¶27 & ¶11 & ¶56).
Hattori discloses a lane keeping assistance (LKA) system that continues to maintain LKA even post a first collision and that controls the braking forces to minimize the impact of that second collision by detecting and comparing target yaw rates affecting the acceleration of the vehicle and passengers. Hayasaka teaches a collision determining apparatus that determines the magnitude of the impacts to calculate whether to deploy the airbags, in the case of both first and secondary collisions, by detecting and comparing the longitudinal and transverse accelerations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hattori, a lane keeping assistance (LKA) system that continues to maintain LKA even post a first collision and that controls the braking forces to minimize the impact of that second collision by detecting and comparing target yaw rates affecting the acceleration of the vehicle and passengers with a collision determining apparatus that determines the magnitude of the impacts to calculate whether to deploy the airbags, in the case of both first and secondary collisions, by detecting and comparing the longitudinal and transverse accelerations, as taught by Hayasaka, to more appropriately operate an occupant protection apparatus, see Hayasaka ¶32.
As per claim 4
Hattori further discloses wherein, said control unit is configured to perform said secondary collision damage mitigation control, when said lane departure suppression control starts to be performed (to stably maintain the vehicle position or the vehicle posture after a primary collision for reducing the secondary collision damage, As illustrated in FIG. 26, the DSS computer 1 performs a post-collision safety traveling control by performing a safety traveling control after the primary collision so that the secondary collision damage becomes minimal (step S4000). In step S4000, the DSS computer 1 performs the movement control of the own vehicle by performing the LKA control or the VSC control as the safety traveling control based on the yaw rate determined by the yaw rate determination unit 1b using the process in the event of the collision (for example, any one of the processes of step S0103, step S0110, and step S0102 illustrated in FIG. 17) illustrated in FIG. 17. In the LKA control performed in step S4000, the brake control takes priority in the range of the VSC control. Specifically, the brake control is performed by determining the target yaw rate as the limitation where the gripping force does not disappear in response to the driver's steering amount in the friction circle (in which the gripping force of the tire is distributed to the front and rear braking/driving forces and the left and right rotation forces). - Hattori Figs 1 & 2 & 26 & 29 + ¶4 & ¶137).
Hattori does not disclose in a period from a start time point at which said low impact collision is determined to have occurred to a time point at which a second time elapses from said start time point.
However, Hayasaka teaches in a period from a start time point at which said low impact collision is determined to have occurred to a time point at which a second time elapses from said start time point (wherein the second collision determining threshold value setting device which sets the collision determining threshold value based on the acceleration which is measured by the second acceleration measuring device, first acceleration measuring device; a change in movement speed calculating device which calculates a change in movement speed of the occupant based on the acceleration which is measured by the first acceleration measuring device; a first collision determining threshold value setting device which sets a collision determining threshold value for a correlation between the amount of movement of the occupant and the change in movement speed of the occupant, The acceleration sensor 21 outputs acceleration signals G at a voltage level that matches the size of acceleration (or deceleration) acting, for example, in a longitudinal direction or transverse direction of a vehicle – Hayasaka Figs 5 & 6 + ¶27 & ¶11 & ¶56).
Hattori discloses a lane keeping assistance (LKA) system that continues to maintain LKA even post a first collision and that controls the braking forces to minimize the impact of that second collision by detecting and comparing target yaw rates affecting the acceleration of the vehicle and passengers. Hayasaka teaches a collision determining apparatus that determines the magnitude of the impacts to calculate whether to deploy the airbags, in the case of both first and secondary collisions, by detecting and comparing the longitudinal and transverse accelerations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hattori, a lane keeping assistance (LKA) system that continues to maintain LKA even post a first collision and that controls the braking forces to minimize the impact of that second collision by detecting and comparing target yaw rates affecting the acceleration of the vehicle and passengers with a collision determining apparatus that determines the magnitude of the impacts to calculate whether to deploy the airbags, in the case of both first and secondary collisions, by detecting and comparing the longitudinal and transverse accelerations, as taught by Hayasaka, to more appropriately operate an occupant protection apparatus, see Hayasaka ¶32.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Hattori, and of Hayasaka, as per claim 1, and further in view of Choi et al., US-20190031190-A1, hereinafter referred to as Choi.
As per claim 5
Hattori further discloses perform said secondary collision damage mitigation control (to stably maintain the vehicle position or the vehicle posture after a primary collision for reducing the secondary collision damage, As illustrated in FIG. 26, the DSS computer 1 performs a post-collision safety traveling control by performing a safety traveling control after the primary collision so that the secondary collision damage becomes minimal (step S4000). In step S4000, the DSS computer 1 performs the movement control of the own vehicle by performing the LKA control or the VSC control as the safety traveling control based on the yaw rate determined by the yaw rate determination unit 1b using the process in the event of the collision (for example, any one of the processes of step S0103, step S0110, and step S0102 illustrated in FIG. 17) illustrated in FIG. 17. In the LKA control performed in step S4000, the brake control takes priority in the range of the VSC control. Specifically, the brake control is performed by determining the target yaw rate as the limitation where the gripping force does not disappear in response to the driver's steering amount in the friction circle (in which the gripping force of the tire is distributed to the front and rear braking/driving forces and the left and right rotation forces). - Hattori Figs 1 & 2 & 26 & 29 + ¶4 & ¶137);
perform said secondary collision damage mitigation control by imposing a limitation on said drive force (to stably maintain the vehicle position or the vehicle posture after a primary collision for reducing the secondary collision damage, As illustrated in FIG. 26, the DSS computer 1 performs a post-collision safety traveling control by performing a safety traveling control after the primary collision so that the secondary collision damage becomes minimal (step S4000). In step S4000, the DSS computer 1 performs the movement control of the own vehicle by performing the LKA control or the VSC control as the safety traveling control based on the yaw rate determined by the yaw rate determination unit 1b using the process in the event of the collision (for example, any one of the processes of step S0103, step S0110, and step S0102 illustrated in FIG. 17) illustrated in FIG. 17. In the LKA control performed in step S4000, the brake control takes priority in the range of the VSC control. Specifically, the brake control is performed by determining the target yaw rate as the limitation where the gripping force does not disappear in response to the driver's steering amount in the friction circle (in which the gripping force of the tire is distributed to the front and rear braking/driving forces and the left and right rotation forces). - Hattori Figs 1 & 2 & 26 & 29 + ¶4 & ¶137).
Hattori does not disclose further comprising a rear direction monitoring sensor configured to detect a following vehicle that follows said host vehicle in a rear area of the host vehicle, 
wherein, 
said control unit is configured to: 
by letting said brake device generate said brake force when said following vehicle is not detected in a predetermined proximity area of said host vehicle; and 
without letting said brake device generate said brake force, when said following vehicle is detected in said predetermined proximity area of said host vehicle.
However, Choi teaches further comprising a rear direction monitoring sensor configured to detect a following vehicle that follows said host vehicle in a rear area of the host vehicle (A detection module 70 mounted on the vehicle… a rear sensor 74 detecting an object on the rear side of the vehicle - Choi Figs 1 & 2 + ¶28), 
wherein, 
said control unit is configured to (A vehicle control system 1 is configured to adjust a traveling speed or braking state of a host vehicle 100 if a potential collision of a following vehicle with the host vehicle is predicted - Choi Figs 1 & 10 + ¶26): 
by letting said brake device generate said brake force when said following vehicle is not detected in a predetermined proximity area of said host vehicle (A vehicle control system 1 is configured to adjust a traveling speed or braking state of a host vehicle 100 if a potential collision of a following vehicle with the host vehicle is predicted., Thereafter, the rear speed acquisition module 13 may calculate a distance between the host vehicle 100 and the following vehicle at a predetermined time interval, and thereby calculate variations in distance between the host vehicle 100 and the following vehicle with the time, and calculate a relative speed of the following vehicle 110 to the host vehicle 100., minimize the impact in the secondary collision., When the host vehicle maintains current brake torque, if it is predicted that an amount of impact resulted from a secondary collision with the preceding vehicle 105 is greater than that of impact resulted from a collision with the following vehicle 110, the controller 60 may increase the brake torque. In case of increasing the brake torque, the controller 60 may compare an increasing value of the amount of impact resulted from a collision with the following vehicle 110 to a decreasing value of the amount of impact resulted from a secondary collision with the preceding vehicle 105 - Choi Fig 10 + ¶26 & ¶39 & ¶56 & ¶60); and 
without letting said brake device generate said brake force, when said following vehicle is detected in said predetermined proximity area of said host vehicle (A vehicle control system 1 is configured to adjust a traveling speed or braking state of a host vehicle 100 if a potential collision of a following vehicle with the host vehicle is predicted., Thereafter, the rear speed acquisition module 13 may calculate a distance between the host vehicle 100 and the following vehicle at a predetermined time interval, and thereby calculate variations in distance between the host vehicle 100 and the following vehicle with the time, and calculate a relative speed of the following vehicle 110 to the host vehicle 100., minimize the impact in the secondary collision., Meanwhile, if a preceding vehicle 105 is very close to the host vehicle, the controller 60 may not adjust brake torque of the host vehicle 100 to prevent a secondary collision with the preceding vehicle 105. - Choi Fig 10 + ¶26 & ¶39 & ¶56 & ¶58).
Hattori discloses a lane keeping assistance (LKA) system that continues to maintain LKA even post a first collision and that controls the braking forces to minimize the impact of that second collision by detecting and comparing target yaw rates affecting the acceleration of the vehicle and passengers. Choi teaches a collision avoidance and mitigation system that detects vehicles that follow the host vehicle and controls the braking forces to prevent or minimize the impact of a secondary collision. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hattori, a lane keeping assistance (LKA) system that continues to maintain LKA even post a first collision and that controls the braking forces to minimize the impact of that second collision by detecting and comparing target yaw rates affecting the acceleration of the vehicle and passengers with a collision avoidance and mitigation system that detects vehicles that follow the host vehicle and controls the braking forces to prevent or minimize the impact of a secondary collision, as taught by Choi, to prevent or reduce injury to the driver and occupants, see Choi ¶11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668